Citation Nr: 0635286	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Type I diabetes 
mellitus, to include as due to exposure to herbicides (Agent 
Orange) during service.

2.  Entitlement to service connection for nephropathy, uremia 
and renal artery stenosis, to include as due to exposure to 
herbicides (Agent Orange) during service.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to herbicides 
(Agent Orange) during service.

4.  Entitlement to service connection for diabetic 
retinopathy, to include as due to exposure to herbicides 
(Agent Orange) during service.

5.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides (Agent Orange) 
during service.

6.  Entitlement to service connection for coronary artery 
disease, to include as due to exposure to herbicides (Agent 
Orange) during service.

7.  Entitlement to service connection for erectile 
dysfunction, to include as due to exposure to herbicides 
(Agent Orange) during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to February 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions decision by the RO in 
Pittsburgh, Pennsylvania.

In October 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge in a video conference from 
Pittsburgh, Pennsylvania; a transcript of that hearing is of 
record.  

In March 2004, the Board remanded this matter to the RO to 
afford due process and for other development.  Following 
partial completion of the Board's requested actions, the RO 
continued the denial of the veteran's claim (as most recently 
reflected in a July 2006 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Entitlement to service connection for a claimed disorder can 
be established through alternate means.  One such means is on 
a presumptive basis by virtue of having been exposed to 
herbicides.

The veteran alleges, in the alternative, that his claimed 
disorders are a result of being exposed to Agent Orange while 
in service in Vietnam. Although the record shows that the 
veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange during that time, the claimed 
disorders do not appear to be among the listed disabilities 
for which presumptive service connection is allowed, 
according to 38 C.F.R. § 3.309(e).  

The Board had previously remanded this case in pertinent part 
to afford the veteran an examination for the purpose of 
identifying the nature of the diabetes mellitus (Type 1 or 
Type 2); and, to determine if any of the claimed disorders 
could be the result of other events in military service.   

An April 2004 VA examination, conducted pursuant to the 
Board's remand, diagnosed the veteran with Type II diabetes 
mellitus as secondary to herbicide exposure and the examiner 
also indicated that the other conditions were derivative of 
that disease.  Conversely, a May 2006 supplemental report 
from the examining physician who conducted the April 2004 
examination reported that the Type II diabetes diagnosis was 
erroneously predicated on history as verbally provided by the 
veteran.  A review of the record by that examiner confirmed 
that the veteran had Type I diabetes.  No opinion was 
rendered as to whether any of the claimed disabilities could 
be the result of other causes in service.

According to the U. S. Court of Appeals for Veterans Claims 
(Court) decision in Stegall v. West, 11 Vet. App. 268 (1998), 
a remand by the Board confers on the claimant, as a matter of 
law, a right to compliance with the remand instructions.  
Therefore, this case must again be remanded in order to fully 
comply with its instructions of March 2004. 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be referred to 
the VA physician who conducted the April 
2004 VA examination of the veteran, if 
available.  If that physician is no 
longer available, the file should be 
reviewed by another physician.

The physician is requested to review the 
claims folder, including the service 
medical records and document that such 
review was conducted.  Thereafter, the 
examiner is requested to offer an opinion 
as to 

1) whether it is as least as likely 
as not that any of the claimed 
disabilities is due to exposure to 
herbicides in service and; 

2) the physician should also 
indicate whether, based on a review 
of the entire record, it can be 
stated that it is as least as likely 
as not that any of the claimed 
disorders is the result of military 
service.  

Adequate reasons and bases are to be 
provided for any opinion rendered.  The 
complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.  

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims.  

4.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


